11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Jack Lee Bishop, individually and           * From the 266th District Court
as trustee of the Jack Lee Bishop Trust,      of Erath County,
                                              Trial Court No. CV32823.

Vs. No. 11-19-00051-CV                      * November 27, 2019

Joel Bishop, individually and as            * Per Curiam Memorandum Opinion
trustee of the Jay D. Bishop Trust            (Panel consists of: Bailey, C.J.,
and as independent executor of the            Stretcher, J., and Wright, sitting by
Estate of Jay D. Bishop, deceased, et al.     assignment)
                                              (Willson, J., not participating)

     This court has considered Jack Lee Bishop’s motion to remand and concludes
that the motion should be granted. Therefore, in accordance with this court’s
opinion, we grant the motion to remand, remand the cause for further proceedings
in accordance with the parties’ settlement agreement, and dismiss this appeal.
The costs incurred by reason of this appeal are taxed against the party incurring
same.